PER CURIAM.
We grant the non-party deponents’ petition for writ of certiorari which seeks to quash an order denying petitioner’s motion for protective order and ordering the deponents to produce discovery. When ruling, the trial court did not have the benefit of this court’s modified opinions in Katzman v. Rediron Fabrication, Inc., 76 So.3d 1060 (Fla. 4th DCA 2011), rev. dismissed, 88 So.3d 149 (Fla.2012), or Katzman v. Ranjana Corp., 90 So.3d 873 (Fla. 4th DCA 2012), both of which were issued after the trial court’s order on review in this case. Based upon those cases, we grant the writ and quash the order, directing the trial court to reconsider the issues in light of Rediron and Ranjana.
WARNER, DAMOORGIAN and CONNER, JJ., concur.